Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The Amendments filed on June 24, 2022 has been received and entered.
Currently, Claims 22, and 25-34 are pending.  Claims 22 and 25-34 are examined on the merits.  
  
Election/Restrictions
Applicant’s election without traverse of Group II (Claims 22, 25-34), the species sodium metabisulfite, potassium sorbate, sodium methyl paraben, F. benghalensis, in the reply filed on Nov. 17, 2021 is acknowledged.
Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Nov. 17, 2021.

Claim Objections
Claim 2 is objected to because of the following informalities:  Withdrawn claim must be listed with its entire text and labeled as canceled or, it is indicated as canceled.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22, and 25-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 22, the term “freshly” is indefinite because one does not know how “ “freshly” for the Ficus cell juice is to be determined.  There is no set standard in the specification or the art by which these terms are applied.  “Freshly” as just picked from the trees or just ground up?  Please amend or delete the term.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22, 29, and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9993508 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims a method of extracting serum fraction from ficus cell juice from F. benghalensis (column 5, lines 40-43) by a process of (i) separating plant cell juice from clean, fresh, un-wilted plant matter to obtain fresh plant cell juice, wherein no exogenous liquid is added prior or during said separating; (ii) filtering said fresh plant cell juice to obtain fiber-free cell juice; and (iii) fractionating said fiber-free cell juice to obtain said serum fractions.  
U.S. Patent No. 9993508 B1 claims the serum fractions do not contain any exogenous solvent; produced by a process comprising: (i) separating plant cell juice from clean, fresh, un-wilted plant matter to obtain fresh plant cell juice, wherein no exogenous liquid is added prior or during said separating; (ii) filtering said fresh plant cell juice to obtain fiber-free cell juice; and (iii) fractionating said fiber-free cell juice to obtain said serum fractions.
However, U.S. Patent No. 9993508 B1 does not teach adjusting pH to about 7.5 to form Supernatant I, adjusting Supernatant II to pH 3.6, separating precipitate.
Hagerman et al. (1978, J Agric Food Chem, 26: 809-812) teaches isoelectric point for protein is indicated and proteins can be precipitated when the pH of the incubation mixture was within one pH unit of the pI of the protein (Figure 2).  Tannins precipitate proteins is independent of pH at pH value less than 8.0 (page 810, right column, last paragraph).  Tannins condense when the pH of the incubation is between 3.0-5.0 (page 811, left column, lines 1-4).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust pH according to the pI of the protein to be precipitated because Hagerman et al teaches that it is within the ordinary skill in the art to do isolation/purification of proteins involving the adjustment of pH to precipitate the proteins.  One would have been motivated to make pH adjustment for the expected benefit of isolating proteins according to its pH.  Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.  

Response to Arguments
Applicant argues that there is no motivation to use pH adjustment.
In response to Applicant’s argument, all proteins have a pH value that when reached at its isoelectric point (pI) would lead to precipitation.  Hagerman et al. (1978, J Agric Food Chem, 26: 809-812) teaches isoelectric point for protein is indicated and proteins can be precipitated when the pH of the incubation mixture was within one pH unit of the pI of the protein (Figure 2).  Tannins precipitate proteins is independent of pH at pH value less than 8.0 (page 810, right column, last paragraph).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947. The examiner can normally be reached Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Catheryne Chen                                              Examiner Art Unit 1655
/TERRY A MCKELVEY/           Supervisory Patent Examiner, Art Unit 1655